Title: Monticello and Montpelier, [15 August 1820]
From: 
To: 


                
                    Dear Sir:
                    [15 August 1820]
                
                You request me to give you some account of my late excursion to Virginia. I comply with the request, but am sorry to observe, that the time occupied in making it was too short to enable me to take those views of the country through which I passed that are necessary to render any description pleasing or satisfactory. The observations, however, I had the power to make, in my rapid journey, I submit to your examination, with a hope that they may be found not entirely destitute of interest. …
                Having visited this illustrious patriarch [Thomas Jefferson], we could not resist the inclination to call upon his friend, and the friend of his country, Mr. Madison. The natural scenery around this gentleman’s residence is also rich and magnificent. The building is of brick, ornamented in front with a Roman portico, and opening, from a saloon behind, into a beautiful lawn, from which, through an artificial vista, you have a view of the range of mountains, called, from their appearance, the Blue Ridge. Groves of forest trees, extensive spots in cultivation, and the waving line of stupendous mountains, are constantly presented to the eye from this elegant retreat.
                Montpelier, the residence of Mr. Madison, is about 25 miles from Monticello, situated in Orange county, so called from the Prince of Orange, and about 5 miles from the Court House and the little village in which it stands. His farm is extensive and well improved; the soil, though of a deep orange, is rich and productive; and he seems to want no convenience that might contribute to his comfort or add to his happiness.
                It is amidst those isolated mountain habitations that the social affections of our nature become more durable and vigorous, because, being less liable to distraction, they are more concentrated. It is in situations like these that

man feels the dignity of his nature, and the happiness of which he has been made susceptible. Nature spreads before him her beauties; masses of verdure surround him; his foot softly presses the green lawn that has been furnished as his carpet; his eye plays over the ever-varying landscape; his ear is regaled by the melody of the grove; and he breathes an air as pure as his heart, and as gentle as the current of his feelings.
                Oh, rus! quando te aspiciam?
                In such sequestered retirements the heart acquires a purity and innocence that nothing can destroy, and the happy inhabitant contemplates the objects around him with a pleasure that it would be difficult to describe. He beholds in the rising sun the grand epoch of creation, and sees in his descent, when he paints the clouds with a thousand colors, and gilds the summit of the trees that veil his retreat, the last scene of life, in which the projects of ambition and the pomp and trophies of greatness are “ingulphed in an abyss that never restores its prey.”
                We found Mr. Madison in good health, very cheerful, and very happy. His person, you know, is small, and his countenance grave; but it is soon illuminated when he enters into conversation, and the ease and fluency with which he speaks, gives to what he says a charm that cannot be resisted. His deportment has the same ease and dignity in private, as it had in public life, and the former politeness of his manners, and hospitality of his heart, are still recognised and felt by all who have the happiness to visit him in his delightful retirement. In this retirement he devotes himself to the innocent pursuits of agriculture, and, like the patriarch of Monticello, he seems to manifest a degree of delight at the idea of having honorably freed himself from the cares, the burdens, and the miseries of government. It is certainly a spectacle of no ordinary grandeur to see those who have revolved in the highest spheres of life sinking down into the bosom of society, without a sigh of regret, or an effort to “cast one longing, lingering look behind.” The relinquishment of power is not often attended with the enjoyment of happiness. The splendor which surrounds the head of him who wields the destinies of a nation has been considered too alluring and attractive to be abandoned without reluctance and regret; but in the instances this country has furnished, it may be safely averred, that pleasure, rather than pain, has been felt by those who have yielded up the “rod of empire.”
                “It is seldom (says Gibbon) that minds long exercised in business, have formed any habits of conversing with themselves; and, in the loss of power, they principally regret the want of occupation.” But, like Dioclesian, both Mr. Madison and Mr. Jefferson have preserved their taste for the most innocent, as well as natural pleasures, and their hours, like those of that Roman emperor in retirement, are sufficiently employed in reading, planting and cultivating their farms, to exclude the miseries of indolence, and the

horrors of ennui. The residence of both Mr. Jefferson and Mr. Madison, is the residence of taste and elegance, and to both may be applied, with peculiar aptitude, the lines of the poet of nature;
                
                    An elegant sufficiency—contentment,
                    Retirement, rural quiet, friendship, books,
                    Ease and alternate labor—useful life,
                    Progressive virtue, and approving Heaven.
                
                
                    W.
                
            